DETAILED ACTION
Claim Objections
Claim 1 objected to because of the following informalities:  in line 7 “whrerein” should be “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites a limitation that is already recited in claim 1, specifically that the “two connection belts are detachably connected to each other” – see claim 1 lines 11-12 and claim 5 lines 1-2. As such, it is unclear if applicant is attempting to claim additional structure or if the claim 5 should be cancelled. Correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravett (US 2014/0013509).
It is first noted that the claims are directed to the awning itself and NOT the combination of the awning and the infant carrier. Specifically, the claim recites “an awning suitable for being assembled on an infant carrier” such that any of the limitations directed to the structure of the carrier are only functional and are not structural elements of the claim. 
Regarding claims 1 and 5, Gravett discloses an awning (Figure 4) suitable for being assembled on an infant carrier, wherein the awning comprises a body portion 32, and a first connection portion 18 (at the bottom side) and a second connection portion 20/56 which are connected to two opposite ends of the body portion along a longitudinal direction of the body portion, the first connection portion is connected to the head-neck support (connection portion 18 is capable of being connected to a head-neck support to the degree presently claimed), the second connection portion comprises two connection belts 20 arranged at intervals along a transverse direction of the body portion, the two connection belts are detachably connected to each other (see paragraph [0038]), and the awning is capable of being stored in the head-neck support.
Regarding claim 2, the two connection belts 20 are arranged symmetrically along the transverse direction of the body portion – see Figure 4.
Regarding claim 3, the two connection belts 20 are connected with each other (via 56) to form a hanging belt (paragraph [0038]), and a wearing space is formed between the two connected connection belts and the body portion (Figure 6).
Regarding claim 4, each of the two connection belts is provided with a connection member 56, and the connection member is a buckle.
Regarding claims 6-8, the connection belts can alternatively be formed with a plurality of connection members 14/60 arranged at intervals along the longitudinal direction of the second connection portion such that the height of the body portion is adjustable by an adjusting member (see paragraph [0035]. 
Regarding claims 9-14, as noted above, claim 1 recites an awning “suitable for being assembled on an infant carrier” but the components of the carrier itself are not positively recited or required by the claim. As such, the limitations of claims 9-14 only recite functional language regarding how the awning can be used with a storage opening/space of the carrier. Because the awning of Gravett is capable of being used in the claimed manner, i.e. fixed in or stored in the storage opening/space, the claims are considered anticipated by Gravett. 
Regarding claim 15, Gravett disclose an alternate embodiment of the device in Figure 8 including body portion 32, first connection portion 12 (lower grommets), and second connection portion 12/14 including two connection belts 14, and a connection member 20/56 provided between the first connection portion and the storage space (functional) and between the connection belts, the connection member being a strap with Velcro 56. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734